Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,438495. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims (claim 1, e.g.,) are generic to all that is recited in claims 1-20 of US Patent No. 10,438495.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouffard (20170334559).
With regarding claim 1, discloses a system, comprising an input device; a location sensor; and  5a controller which is configured to: 
obtain boundary information for a boundary of a three-dimensional (3D) flying space (obtain geofence boundary 204 when implementing a flight plan, see at least [0050]+); 
receive an input associated with steering a vehicle from the input device; receive location information associated with the vehicle from the location sensor (receive location of the flight, location of launch/landing, obstacles around the perimeter, see at least [0050]-[0055]+) and receiving a flight plan with curve information, see at least [0072]+);  10and 
generate a control signal for the vehicle based at least in part on the boundary information, the input, and the location information, including by: in the event the input associated with steering the vehicle would cause the vehicle to cross the boundary of the 3D flying space if obeyed, generating the 15control signal for the vehicle so that the vehicle is prevented from crossing the boundary of the 3D flying space (the UAV navigates following the determined flight pattern, and prevent navigate outside, see at least [0080]-[0082]+); and 
in response to receiving an indication associated with the vehicle landing, modifying the boundary information so that the 3D flying space includes a landing pathway (modify a landing location based on wind speed and direction, see at least [0084]-[0090]+).  

20With regarding claim 2, Bouffard teaches that the system recited in claim 1, wherein: the vehicle is capable of landing vertically; and the landing pathway includes a vertical landing pathway (Fig.1A shows the UAV 2 performs navigating flight pattern left from left side to a right side of the area 12, see at least [0041]-[0042]+).  

With regarding claim 3, Bouffard teaches that the system recited in claim 1, wherein a second set of boundary information associated with a second 3D flying space that is located beneath the 3D flying space is modified to exclude 25the landing pathway (see at least [0043]-[0045]+). 
 
With regarding claim 4, Bouffard teaches that the system recited in claim 1, wherein obtaining the boundary information includes receiving an assignment from a 3D flying space assignor (Separated portion of the flight plan is generated by 3D models, see at least [0045]+).  

With regarding claim 5, Bouffard teaches that the system recited in claim 1, wherein obtaining the boundary information includes receiving an assignment from a 3D flying space assignor, including by: receiving, from the 3D flying space assignor, identification of one of a plurality of predefined 3D flying spaces that are stored in memory; and 5accessing the memory in order to obtain boundary information associated with the identified one of the plurality of predefined 3D flying spaces (see at least [0044]-[0045]+ & [0057]+).  

With regarding claim 6, Bouffard teaches that the system recited in claim 1, wherein the location of the landing pathway is based at least in part on the location of the vehicle (the flight plan determination engine obtains information (obstacle, GPS location, and etc.), and presents to the user a landing location with particular type of obstacle, see at least [0071]-[0072]+).  

With regarding claim 7, discloses a method, comprising:  
10obtaining boundary information for a boundary of a three-dimensional (3D) flying space (obtain geofence boundary 204 when implementing a flight plan, see at least [0050]+); 
receiving an input associated with steering a vehicle from an input device; receiving location information associated with the vehicle from a location sensor (receive location of the flight, location of launch/landing, obstacles around the perimeter, see at least [0050]-[0055]+) and receiving a flight plan with curve information, see at least [0072]+);  10and 
generating a control signal for the vehicle based at least in part on the boundary information, the input, and the location information, including by:  15in the event the input associated with steering the vehicle would cause the vehicle to cross the boundary of the 3D flying space if obeyed, generating the control signal for the vehicle so that the vehicle is prevented from crossing the boundary of the 3D flying space (the UAV navigates following the determined flight pattern, and prevent navigate outside, see at least [0080]-[0082]+); and 
in response to receiving an indication associated with the vehicle landing, 20modifying the boundary information so that the 3D flying space includes a landing pathway (modify a landing location based on wind speed and direction, see at least [0084]-[0090]+).

With regarding claim 8, Bouffard discloses a system, comprising: an input device; a location sensor; and  25a controller which is configured to: 
obtain boundary information for a boundary of a three-dimensional (3D) flying space (obtain geofence boundary 204 when implementing a flight plan, see at least [0050]+);
receive an input associated with steering a vehicle from the input device; receive location information associated with the vehicle from the location sensor30 (receive location of the flight, location of launch/landing, obstacles around the perimeter, see at least [0050]-[0055]+) and receiving a flight plan with curve information, see at least [0072]+);  10and 
Attorney Docket No. KITTPO54C13 1 PATENTgenerate a control signal for the vehicle based at least in part on the boundary information, the input, and the location information, including by: in the event the input associated with steering the vehicle would cause the vehicle to cross the boundary of the 3D flying space if obeyed, generating the 5control signal for the vehicle so that the vehicle is prevented from crossing the boundary of the 3D flying space (the UAV navigates following the determined flight pattern, and prevent navigate outside, see at least [0080]-[0082]+); and 
in response to receiving an indication associated with the vehicle taking off, modifying the boundary information so that the 3D flying space includes a takeoff pathway (modify a launch location based on wind speed and direction, see at least [0084]-[0090]+)..  
10

With regarding claim 9, Bouffard teaches that the system recited in claim 8, wherein: the vehicle is capable of taking off vertically; and the takeoff pathway includes a vertical takeoff pathway (Fig.1A shows the UAV 2 performs navigating flight pattern left from left side to a right side of the area 12, see at least [0041]-[0042]+).    

With regarding claim 10, Bouffard teaches that the system recited in claim 8, wherein a second set of boundary information associated with a second 3D flying space that is located beneath the 3D flying space is modified to exclude isthe takeoff pathway (see at least [0043]-[0045]+).  

With regarding claim 11, Bouffard teaches that the system recited in claim 8, wherein obtaining the boundary information includes receiving an assignment from a 3D flying space assignor (Separated portion of the flight plan is generated by 3D models, see at least [0045]+).  

With regarding claim 12, Bouffard teaches that the system recited in claim 8, wherein obtaining the boundary information includes receiving an assignment from a 3D flying space assignor, including by:  20receiving, from the 3D flying space assignor, identification of one of a plurality of predefined 3D flying spaces that are stored in memory; and accessing the memory in order to obtain boundary information associated with the identified one of the plurality of predefined 3D flying spaces (see at least [0044]-[0045]+ & [0057]+).  

With regarding claim 13, Bouffard teaches that the system recited in claim 8, wherein the location of the takeoff pathway is based at 25least in part on the location of the vehicle (the flight plan determination engine obtains information (obstacle, GPS location, and etc.), and presents to the user a landing location with particular type of obstacle, see at least [0071]-[0072]+).  

With regarding claim 14, Bouffard discloses a method, comprising: 
obtaining boundary information for a boundary of a three-dimensional (3D) flying space (obtain geofence boundary 204 when implementing a flight plan, see at least [0050]+);
receiving an input associated with steering a vehicle from an input device; receiving location information associated with the vehicle from a location sensor (receive location of the flight, location of launch/landing, obstacles around the perimeter, see at least [0050]-[0055]+) and receiving a flight plan with curve information, see at least [0072]+);  10and 
Attorney Docket No. KITTPO54C132 PATENTgenerating a control signal for the vehicle based at least in part on the boundary information, the input, and the location information, including by: in the event the input associated with steering the vehicle would cause the vehicle to cross the boundary of the 3D flying space if obeyed, generating the control signal for 5the vehicle so that the vehicle is prevented from crossing the boundary of the 3D flying space (the UAV navigates following the determined flight pattern, and prevent navigate outside, see at least [0080]-[0082]+); and 
in response to receiving an indication associated with the vehicle taking off, modifying the boundary information so that the 3D flying space includes a takeoff pathway (modify a launch location based on wind speed and direction, see at least [0084]-[0090]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaminski (20220185471) discloses a method and system includes a flight planning system which identifying handoff zones (see the abstract).
Kemp (20080051947) discloses a system and method for an aircraft alerts a user a possible entrance into a selected airspace (see the abstract).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662